Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Non-Final Office Action
DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Dale (US20100039067) in view of Buchman (US 20060171610).

(As to claim 41, 50, 54, Dale discloses):41. (Previously Presented) An electric vehicle configured to connect with a charging interface of a charging station [Para. 4, 5, refer to: "electrical vehicle", "charging interface"], comprising:a charge receiving interface [Para. 67, refer to: "charge", "interface"];and a guiding structure protruding from a roof of the electric vehicle [Para. 4, refer to: "guiding", "structure", "electrical", "vehicle"], wherein the
The primary reference failed, however, the secondary reference disclosed the following limitations:
guiding structure is wider towards a front side of the vehicle and narrower towards a backside of the vehicle to receive and funnel the charging interface of the charging station towards the charge receiving interface [Fig. 1 & 2 below].

    PNG
    media_image1.png
    653
    434
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skilled person in the pertinent art at the time of this invention to combine both teaching. As needed by the primary art, and as disclosed by the secondary art, the wider front of the guiding structure can make it easy to establish the initial contact with the charge receiving interface; and the narrower back can make it easy to maintain a good physical contact between the charge receiving interface and the guide.     
(As to claim 42, Dale discloses):42. (Currently amended) The electric vehicle of claim 41 [Para. 21, refer to: "electric vehicle"], wherein the electric vehicle is a bus [Para. 21, refer to: "electric vehicle", "bus"].(As to claim 43, 56, Dale discloses):43. (New) The electric vehicle of claim 41 [Para. 21, refer to: "electric vehicle"], further Dale discloses):44. (New) The electric vehicle of claim 41 [Para. 21, refer to: "electric vehicle"], further comprising: a charge receiving electrode positioned aft of the charging interface [Para. 3, 57].(As to claim 45, Dale discloses):45. (New) The electric vehicle of claim 41 [Para. 21, refer to: "electric vehicle"], wherein a forward-most portion of the charge receiving interface comprises an entry gate [Para. 67, refer to: "charge", "interface"].(As to claim 46, 58, Dale discloses):46. (New) The electric vehicle of claim 41 [Para. 21, refer to: "electric vehicle"], wherein the guiding structure tapers from the front side of the vehicle towards the back side of the vehicle [Para. 4, refer to: "guiding", "structure"].(As to claim 47, Dale discloses):47. (New) The electric vehicle of claim 41 [Para. 21, refer to: "electric vehicle"], wherein the electric vehicle is a heavy-duty vehicle [Para. 21, refer to: "electric vehicle", "heavy duty"].Dale discloses):48. (New) The electric vehicle of claim 41 [Para. 21, refer to: "electric vehicle")], wherein the guiding structure is funnel shaped [Para. 60, refer to: "guiding", "funnel shape"].(As to claim 49, Dale discloses):49. (New) The electric vehicle of claim 41 [Para. 21, refer to: "electric vehicle"], wherein the charge receiving interface comprises a plurality of distal parallel walls [Para. 3, 67, refer to: "parallel"].(As to claim 51, Dale discloses):51. (New) The charging station of claim 50 [Para. 3, refer to: "charge station"], further comprising a DC power source electrically connected to the charging interface [Para. 41].(As to claim 52, Dale discloses):52. (New) The charging station of claim 50 [Para. 3, refer to: "charge station"], further comprising: an energy buffer device electrically coupled to the charging interface [Para. 67, refer to: "charge", "interface"], the energy buffer device being configured to be charged using electrical power from a utility grid during times of lower energy cost and provide power to the charging interface during times of higher energy cost [Para. 42, refer to: "energy", "buffer", "lower", "costs"].(As to claim 53, Dale discloses):Dale discloses):57. (New) The method of claim 54, further comprising: positioning a charge receiving electrode positioned aft of the charging interface [Para. 3, 57, refer to: "positioned", "charge", "electrode"].(As to claim 59, Dale discloses):59. (New) The method of claim 54, wherein the electric vehicle is a heavy-duty vehicle [Para. 21, refer to: "electric vehicle", "heavy"].
Conclusion
The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you